Fourth Court of Appeals
                                   San Antonio, Texas
                                      November 19, 2021

                                      No. 04-21-00277-CV

                         IN THE INTEREST OF M.C.L.V, A CHILD,

                   From the 438th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020-PA-01657
                               Kimberly Burley, Judge Presiding


                                         ORDER
Sitting         Rebeca C. Martinez, Chief Justice
                Irene Rios, Justice
                Beth Watkins, Justice

        The appellee’s motion to adopt the reporter’s record is GRANTED. The clerk of this
court is directed to duplicate the reporter’s record that was filed in appellate cause number 04-
21-00276-CV and file the duplicate reporter’s record in appellate cause number 04-21-00277-
CV.

          It is so ORDERED November 19, 2021.

                                                                   PER CURIAM



          ATTESTED TO:__________________________
                      MICHAEL A. CRUZ,
                      CLERK OF COURT